1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     DAMIEN ROBINS,                                 Case No. 3:19-cv-00506-MMD-CBC

10                                  Petitioner,                        ORDER
             v.
11
      WILLIAM GITTERE, et al.,
12
                                Respondents.
13

14   I.     SUMMARY

15          Petitioner has filed an application to proceed in forma pauperis (ECF No. 1) and a

16   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Both contain multiple

17   defects that Petitioner must correct before this action can proceed. Petitioner also must

18   show cause why the Court should not dismiss this action as untimely.

19   II.    BACKGROUND

20          The Court takes judicial notice of the combined docket of the Nevada Supreme

21   Court and the Nevada Court of Appeals, Robins v. State, No. 71540 and 71540-COA.1

22   The Court also takes judicial notice of the docket of the Eighth Judicial District Court of the

23   State of Nevada, State v. Robins, No. C-15-303660-1.2 After a jury trial, Petitioner was

24   convicted of three counts of assault with a deadly weapon, one count of battery with the

25   ///
26          1http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=51086&combined=t

27   rue (report generated August 19, 2019).
            2https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0         (report
28
     generated August 19, 2019). The case number must be entered exactly in the search line.
1    use of a deadly weapon, four counts of battery with the use of a deadly weapon resulting

2    in substantial bodily harm, and one count of breaking, injuring, or tampering with a motor

3    vehicle. The state district court entered its judgment of conviction on September 16, 2016.

4    Petitioner appealed. The Nevada Court of Appeals affirmed on February 27, 2018.

5           Petitioner does not appear to have filed a post-conviction habeas corpus petition in

6    the state district court.

7           Petitioner does not state on the petition form when he delivered the petition to a

8    prison officer for mailing. He has dated the petition August 11, 2019. The postmark on the

9    envelope is August 12, 2019.

10   III.   LEGAL STANDARD

11          Rule 4 of the Rules Governing Section 2254 Cases in the United States District

12   Courts states, in relevant part, “If it plainly appears from the petition and any attached

13   exhibits that the petitioner is not entitled to relief in the district court, the judge must dismiss

14   the petition and direct the clerk to notify the petitioner.”

15          Congress has limited the time in which a person can petition for a writ of habeas

16   corpus pursuant to 28 U.S.C. § 2254:

17                  A 1-year period of limitation shall apply to an application for a writ of
            habeas corpus by a person in custody pursuant to the judgment of a State
18          court. The limitation period shall run from the latest of—
                    (A) the date on which the judgment became final by the conclusion of
19          direct review or the expiration of the time for seeking such review;
                    (B) the date on which the impediment to filing an application created
20          by State action in violation of the Constitution or laws of the United States is
            removed, if the applicant was prevented from filing by such State action;
21                  (C) the date on which the constitutional right asserted was initially
            recognized by the Supreme Court, if the right has been newly recognized by
22          the Supreme Court and made retroactively applicable to cases on collateral
            review; or
23                  (D) the date on which the factual predicate of the claim or claims
            presented could have been discovered through the exercise of due
24          diligence.

25   28 U.S.C. § 2244(d)(1). If the judgment is appealed, then it becomes final when the

26   Supreme Court of the United States denies a petition for a writ of certiorari or when the

27   time to petition for a writ of certiorari expires. Jimenez v. Quarterman, 555 U.S. 113, 119-

28   20 (2009); see also Sup. Ct. R. 13(1). Any time spent pursuing a properly filed application

                                                      2
1    for state post-conviction review or other collateral review does not count toward this one-

2    year limitation period. 28 U.S.C. § 2244(d)(2). The period of limitation resumes when the

3    post-conviction judgment becomes final upon issuance of the remittitur. Jefferson v.

4    Budge, 419 F.3d 1013, 1015 n.2 (9th Cir. 2005). An untimely state post-conviction petition

5    is not “properly filed” and does not toll the period of limitation. Pace v. DiGuglielmo, 544

6    U.S. 408, 417 (2005). A prior federal habeas corpus petition does not toll the period of

7    limitation. Duncan v. Walker, 533 U.S. 167, 181-82 (2001).

8           Section 2244(d) is subject to equitable tolling. Holland v. Florida, 560 U.S. 631, 645

9    (2010). “[A] ‘petitioner’ is ‘entitled to equitable tolling’ only if he shows ‘(1) that he has been

10   pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

11   way’ and prevented timely filing.” Id. at 649 (quoting Pace, 544 U.S. at 418).

12          Actual innocence can excuse operation of the statute of limitations. McQuiggin v.

13   Perkins, 569 U.S. 383, 386-87 (2013). “‘[A] petitioner does not meet the threshold

14   requirement unless he persuades the district court that, in light of the new evidence, no

15   juror, acting reasonably, would have voted to find him guilty beyond a reasonable doubt.’”

16   Id. at 386 (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)). “‘[A]ctual innocence’ means

17   factual innocence, not mere legal insufficiency.” Bousley v. United States, 523 U.S. 614,

18   623 (1998). “In cases where the Government has forgone more serious charges in the

19   course of plea bargaining, petitioner’s showing of actual innocence must also extend to

20   those charges.” Id. at 624.

21          The petitioner effectively files a federal petition when he delivers it to prison officials

22   to be forwarded to the clerk of the court. Rule 3(d), Rules Governing Section 2254 Cases

23   in the United States District Courts.

24          The Court can raise the issue of timeliness sua sponte. Day v. McDonough, 547

25   U.S. 198, 209 (2006); Herbst v. Cook, 260 F.3d 1039, 1043 (9th Cir. 2001).

26   ///

27   ///

28   ///

                                                     3
1    IV.    DISCUSSION

2           A.     The Application To Proceed in Forma Pauperis Is Incomplete

3           Petitioner did not include with his application to proceed in forma pauperis (ECF

4    No. 1) a financial certificate and a copy of his inmate account statement, as required by

5    28 U.S.C. § 1915(a)(2) and LSR 1-2. Petitioner must file a new, complete application for

6    this action to proceed.

7           B.     The Petition Contains No Grounds for Relief

8           Petitioner left all the grounds in the petition form blank. He must allege his grounds

9    for relief in an amended petition.

10          C.     The Petition Appears To Be Untimely

11          The Nevada Court of Appeals affirmed the judgment of conviction on February 27,

12   2018. Under 28 U.S.C. § 2244(d)(1)(A), the judgment of conviction became final on May

13   29, 2018.3 The one-year period of limitation began the next day, May 30, 2018. Petitioner

14   did not file a post-conviction habeas corpus petition, or any other motion for collateral

15   review, in the state courts before he sent his federal habeas corpus petition to this court.

16   No time was tolled under 28 U.S.C. § 2244(d)(2). The one-year period of § 2244(d)(1) thus

17   expired at the end of May 29, 2019. Based upon the date Petitioner signed the petition

18   and the postmark of the envelope, the Court assumes that Petitioner delivered the petition

19   to a prison official for mailing to the court on August 11, 2019. Nonetheless, Petitioner sent

20   the petition to the Court after the one-year period expired. Petitioner must show cause

21   why the Court should not dismiss this action as untimely.

22          D.     The Court Denies Petitioner’s Motion for Appointment of Counsel

23          Petitioner submitted a motion for appointment of counsel with his application to

24   proceed in forma pauperis and his petition. Whenever the court determines that the

25   interests of justice so require, counsel may be appointed to any financially eligible person

26   who is seeking habeas corpus relief. 18 U.S.C. § 3006A(a)(2)(B). “[T]he district court must

27   ///
            3The  90-day period to petition the Supreme Court of the United States for a writ of
28
     certiorari would have been May 28, 2018, but that was the Memorial Day holiday.
                                                  4
1    evaluate the likelihood of success on the merits as well as the ability of the petitioner to

2    articulate his claims pro se in light of the complexity of the legal issues involved.”

3    Weygandt v. Look, 718 F.2d 952 (9th Cir. 1983). There is no constitutional right to counsel

4    in federal habeas proceedings. McCleskey v. Zant, 499 U.S. 467, 495 (1991). The factors

5    to consider are not separate from the underlying claims, but are intrinsically enmeshed

6    with them. Weygandt, 718 F.2d at 954. As the court has noted in Section IV(B), Petitioner

7    did not allege any grounds for relief, and he needs to correct that problem. Currently, he

8    has no likelihood of success on the merits. The Court denies the motion for appointment

9    of counsel.

10          E.     Petitioner’s Name Is Misspelled in the Docket

11          Petitioner’s name is Damien Robins, but his first name is spelled “Damian” in the

12   docket. The Court will correct the error.

13   V.     CONCLUSION

14          It therefore is ordered that the application to proceed in forma pauperis (ECF No.

15   1) is denied without prejudice.

16          It is further ordered that Petitioner must file another application for leave to proceed

17   in forma pauperis, accompanied by a signed financial certificate and a statement of his

18   inmate account. The Clerk of the Court is instructed to send Petitioner a blank application

19   form for incarcerated litigants. In the alternative, Petitioner must make the necessary

20   arrangements to pay the filing fee of $5, accompanied by a copy of this order. Petitioner

21   will have 30 days from the date that this order is entered to comply. Failure to comply will

22   result in the dismissal of this action.

23          It is further ordered that the Clerk of the Court file the petition for a writ of habeas

24   corpus and the motion for appointment of counsel.

25          It is further ordered that the Clerk of the Court send Petitioner a petition for a writ of

26   habeas corpus pursuant to 28 U.S.C. § 2254 form with instructions. Petitioner will have 30

27   days from the date that this order is entered in which to file an amended petition that

28   alleges grounds for relief. Neither the foregoing deadline nor any extension thereof

                                                    5
1    signifies or will signify any implied finding of a basis for tolling during the time period

2    established. Petitioner always remains responsible for calculating the running of the

3    federal limitation period under 28 U.S.C. § 2244(d)(1) and timely asserting claims. Failure

4    to comply with this order will result in the dismissal of this action.

5           It is further ordered that Petitioner clearly title the amended petition as such by

6    placing the word “AMENDED” immediately above “Petition for a Writ of Habeas Corpus

7    Pursuant to 28 U.S.C. § 2254” on page 1 in the caption, and Petitioner must place the

8    case number, 3:19-cv-00506-MMD-CBC, above the word “AMENDED.”

9           It is further ordered that Petitioner will have 30 days from the date of entry of this

10   order to show cause why the Court should not dismiss this action as untimely. Failure to

11   comply with this order will result in the dismissal of this action.

12          It is further ordered that the motion for appointment of counsel is denied.

13          It is further ordered that the Clerk of the Court change Petitioner’s first name from

14   “Damian” to “Damien” on the docket.

15          It is further ordered that the Clerk add Aaron Ford, Attorney General for the State

16   of Nevada, as counsel for Respondents.

17          It is further ordered that the Clerk electronically serve upon Respondents a copy of

18   the petition and this order. Respondents’ counsel must enter a notice of appearance herein

19   within 21 days of entry of this order, but no further response will be required from

20   Respondents until further order of the court.

21          DATED THIS 20th day of August 2019.

22

23
                                                         MIRANDA M. DU
24                                                       UNITED STATES DISTRICT JUDGE

25

26

27
28

                                                     6
